DETAILED ACTION
This office action is in response to the application filed on 09/24/2019.
Claims 1-6 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  The claim recites in part “the off-secured condition” however there is no prior recitation of this condition.  It seems the intent was to recite “an off-secured condition”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingels et al. (hereinafter Ingels, US 2011/0197082 A1).

“It is an objective of the present invention to disclose a smart PDU or data center management unit (DCMU) that overcomes the above identified shortcomings of existing PDUs. In particular, it is an objective of the present invention to disclose a DCMU with improved protection against network isolation resulting from human errors, DoS attacks and the like, and with guaranteed ability to manage the data center remotely even if the usual network connection is down.” providing improved security and protection to network such as in Fig. 2) coupled to a plurality of remote computing devices (Ingels: Fig.2 and para.0026 switches and routers connected to DCMU), comprising: 
providing a service control function for a remote computing device (Ingels: para.0026 “The DCMU 100 is remotely configurable and controllable via a network, e.g. the Internet. This is illustrated by FIG. 2 where the RJ45 connector 155 of DCMU 100 is connected via LAN wiring 255, switch 201, LAN wiring 211, router with integrated firewall R/FW or 203, and wiring 212 to the Internet 202. As a result, the data center operator can access the DCMU 100 from any PC 205 with Internet connectivity.” any device 205 can remotely control the DCMU service that controls routers and switches that are remote to pc 205), 
the service control function configured to move an associated ethernet switch and/or an associated router console port to an off-locked condition (Ingels: para.0026 “Via remote management, certain power outlets of DCMU 100 can be switched on/off, rebooting servers connected to the power outlets of DCMU 100 can be scheduled, and certain ports connected to servers, routers, switches or certain ports on routers and switches can be turned off/on, like for instance ports on switch 201 via the RS232 connection 251 between RS232 port 151 of the DCMU 100 and an RS232 port of switch 201, or ports on the router/firewall 203 via RS232 connection 252 between RS232 port 152 of DCMU 100 and an RS232 port of router/firewall 203.” a device can remotely access and control ports on a switch or router to be on/off).

Regarding Claim 6, Ingels discloses claim 1 as set forth above.
“Via remote management, certain power outlets of DCMU 100 can be switched on/off, rebooting servers connected to the power outlets of DCMU 100 can be scheduled, and certain ports connected to servers, routers, switches or certain ports on routers and switches can be turned off/on, like for instance ports on switch 201 via the RS232 connection 251 between RS232 port 151 of the DCMU 100 and an RS232 port of switch 201, or ports on the router/firewall 203 via RS232 connection 252 between RS232 port 152 of DCMU 100 and an RS232 port of router/firewall 203. Thus, network connectivity for DCMU 100 is realized through the RJ45 Ethernet connector 155.” para.0027 “that is on the other hand connected with the data center operator's PC 205, e.g. via one or more routers and/or firewalls 204 and the Internet 202, the data center operator will have remote access to the DCMU 100 and can instruct to activate/de-activate ports on the router/firewall 203 such that the regular network connectivity via interface 155 is restored.” in this case it can be seen that by using r232 connection between devices, the lan ports can be turned on/off on the switches and routers such that ingress and egress to the internet via the router 203 as seen in fig. 2 is enabled.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingels et al. (hereinafter Ingels, US 2011/0197082 A1) in view of Fujitsu (“BIOS Setup DESKPOWER 8000” NPL 2018, attached.).

Regarding Claim 2, Ingels discloses claim 1 as set forth above.
However Ingels does not explicitly disclose instructing a central processor unit associated with the remote computing device, through machine code, to provide self-test interrupts for normal operations regardless of the off-locked condition.
Fujitsu discloses instructing a central processor unit associated with the remote computing device, through machine code, to provide self-test interrupts for normal operations regardless of the off-locked condition (Fujitsu: pg. 10 “You can set up the PC built-in device options from a submenu. Shift the cursor onto the item and press the [Enter] key to open its submenu. • Serial port 1: Sets an I/O port address and interrupt request of serial port 1. - Disabled: Disables serial port 1. - Enabled: Sets an I/O port address and interrupt request to enable serial port 1.”  bottom of pg. 15-pg.16 “System Management Sets up the system management as follows…. SM Error Halt: Specifies to stop POST processing or not if a system management error has occurred or the system configuration has been changed. - Disabled: Displays an error message but does not interrupt POST processing. - Enabled: Interrupts POST processing.” interrupts can be enabled during POST, power on self test, operations such that errors and/or system configuration changes result in interrupts, which are normal operations during POST.  In this case, whether or not the device is disabled or not, if errors are to occur during POST, then an interrupt can occur.  An interrupt for an error occurring is a normal operation during POST.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ingels and Fujitsu in order to incorporate instructing a central processor unit associated with the remote computing device, through machine code, to provide self-test interrupts for normal operations regardless of the off-locked condition.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved speed and personalization of the network device by the user by incorporating BIOS control options (Fujistu: bottom of pg. 8).


However Ingels does not explicitly disclose wherein the off-secured condition turns off a console 15serial port at a central processor unit associated with the remote computing device.
Fujistu discloses wherein the off-secured condition turns off a console 15serial port at a central processor unit associated with the remote computing device (Fujitsu: pg. 10 “You can set up the PC built-in device options from a submenu. Shift the cursor onto the item and press the [Enter] key to open its submenu. • Serial port 1: Sets an I/O port address and interrupt request of serial port 1. - Disabled: Disables serial port 1. - Enabled: Sets an I/O port address and interrupt request to enable serial port 1.”   device can be set to disable serial port).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ingels and Fujitsu in order to incorporate wherein the off-secured condition turns off a console 15serial port at a central processor unit associated with the remote computing device.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved speed and personalization of the network device by the user by incorporating BIOS control options (Fujistu: bottom of pg. 8).

Regarding Claim 4, Ingels-Fujistu discloses claim 3 as set forth above.
However Ingels does not explicitly disclose instructing, through machine code, a central processor unit associated 20with the remote computing device to provide a normal result for a Power On Self-Test regardless of the off-locked condition.
Fujitsu discloses instructing, through machine code, a central processor unit associated 20with the remote computing device to provide a normal result for a Power On Self-Test regardless of the off-locked condition (Fujitsu: pg. 10 “You can set up the PC built-in device options from a submenu. Shift the cursor onto the item and press the [Enter] key to open its submenu. • Serial port 1: Sets an I/O port address and interrupt request of serial port 1. - Disabled: Disables serial port 1. - Enabled: Sets an I/O port address and interrupt request to enable serial port 1.”  Fujitsu: pg 8 “Boot Options Sets the priority of start drives from the submenu. Shift the cursor onto the item and press the [Enter] key to open its submenu. • POST Errors: Displays an error message and stops PC operations if an error is detected by the BIOS during self-diagnosis (POST). - No Halt On Any Errors: Ignores errors even when detected and starts up the PC. - Halt On All Errors: Displays an error message and stops PC startup.” regardless of any errors that would come from a disabled port, the POST settings can be set such that errors are bypassed during POST, and system continues to boot which can be considered a normal result.  Alternatively, the error can occur for this error, which would also be a normal result during POST.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ingels and Fujitsu in order to incorporate instructing, through machine code, a central processor unit associated 20with the remote computing device to provide a normal result for a Power On Self-Test regardless of the off-locked condition.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved speed and personalization of the network device by the user by incorporating BIOS control options (Fujistu: bottom of pg. 8).

Regarding Claim 5, Ingels-Fujitsu discloses claim 4 as set forth above.
Ingels further discloses instructing, through machine code, a central processor unit associated 25with the remote computing device to selectively moving the associated ethernet switch and/or the associated router console port to an on-unlocked condition (Ingels: para.0026 “Via remote management, certain power outlets of DCMU 100 can be switched on/off, rebooting servers connected to the power outlets of DCMU 100 can be scheduled, and certain ports connected to servers, routers, switches or certain ports on routers and switches can be turned off/on, like for instance ports on switch 201 via the RS232 connection 251 between RS232 port 151 of the DCMU 100 and an RS232 port of switch 201, or ports on the router/firewall 203 via RS232 connection 252 between RS232 port 152 of DCMU 100 and an RS232 port of router/firewall 203. Thus, network connectivity for DCMU 100 is realized through the RJ45 Ethernet connector 155.” para.0027 “that is on the other hand connected with the data center operator's PC 205, e.g. via one or more routers and/or firewalls 204 and the Internet 202, the data center operator will have remote access to the DCMU 100 and can instruct to activate/de-activate ports on the router/firewall 203 such that the regular network connectivity via interface 155 is restored.” in this case it can be seen that by using r232 connection between devices, the lan ports can be turned on/off on the switches and routers such that ingress and egress to the internet via the router 203 as seen in fig. 2 is enabled.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nicodemus et al. US 2007/0143851 A1.  see para.0646 and para.0978 for remote controlling of devices of serial ports.
Konno US 2015/0121056 A1 see para.0005, and para.0016 for remote controlling of a KVM switch and disabling server ports remotely.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/EUI H KIM/               Examiner, Art Unit 2453                                                                                                                                                                                         

/Hitesh Patel/             Primary Examiner, Art Unit 2419                                                                                                                                                                                           
3/24/22